Ingraham, J.
In an action of this character, by section 1780 of the Code, this court has jurisdiction in an action against a foreign corporation only when it appears that the plaintiff is a resident of this state, or where it appears that the action is brought to recover damages for breach of a contract made within this state, or where the cause of action arose within the state. To give the court jurisdiction to grant an attachment it must appear by affidavit that a cause of action exists in favor of plaintiff against defendant, and the general term of this court has held that, unless the facts appear in the affidavit that give the court jurisdiction of the subject-matter of the action, the judge has no jurisdiction to grant the attachment. Oliver v. Manufacturing Co., (Sup.) 10 N. Y. Supp. 771. This is distinct from the court acquiring jurisdiction over the person of the defendant. Unless the facts appear to bring the case within section 1780 of the Code, the court has no jurisdiction over the subject-matter, and there is therefore no cause of action alleged. This is jurisdictional, and cannot be cured by amendments. The motion must therefore be granted, and the attachment vacated; $10 costs to abide the event.